Citation Nr: 0936609	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07 08 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a degenerative disc 
disease, affecting the lumbosacral spine (claimed as a back 
condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby F. Arnold





INTRODUCTION

The Veteran had active service from May 1981 to January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board notes that 
the Veteran's claim for entitlement to service connection for 
a back condition was previously denied in a May 2003 rating 
decision that the Veteran did not timely appeal. 
The RO denied the Veteran's February 2005 request to reopen 
his claim for service connection for a back condition. The RO 
confirmed and continued this denial in July 2005 and February 
2006 rating decisions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board presently undertakes no review of the RO's 
determination that new and material evidence has not been 
submitted that is sufficient to reopen the claim of service 
connection for a back condition.

The claims file further reflects that the Veteran submitted 
in January 2006 a private medical record, dated in 1992, that 
was not previously associated with the file and may be 
relevant to his claim of entitlement to service connection 
for a back condition.  This 1992 record consists of a two 
page therapy note written by a doctor (whose name is 
illegible) to whom the Veteran was referred by a Dr. J. 
Bowden.  Since the Veteran was referred for the condition, 
Dr. Bowden may be in possession of additional relevant 
documents as well as the contact information for the doctor 
who completed the therapy note.  VA is obligated to obtain 
records which are identified by the Veteran or for which a 
release has been submitted.  38 U.S.C.A. § 5103A(b)(1) (West 
2002); 38 C.F.R. § 3.159(1)(i)(2008).  Any additional records 
from the doctor identified by the Veteran should be obtained 
on remand. 

In August 2006, the Veteran filed his substantive appeal, VA 
Form 9, and thereon indicated that he wished to have a 
hearing with the Board at the RO. 

In March 2007, the Veteran filed another VA Form 9 and 
thereon requested a hearing with the Board in Washington, DC.

In April 2007, the Veteran's representative filed a statement 
with the Board which also, in part, requested a Board Travel 
Board hearing.

In August 2009, the Veteran's representative filed a 
statement, Motion to Remand, with the Board in order to 
specifically request a videoconference hearing, at the RO, 
with the Board.

To date, the Veteran has not been afforded this hearing as 
one has not been scheduled. The Veteran is entitled to a 
hearing before the Board as a matter of right. 38 C.F.R. § 
20.700(a) (2008). As the Veteran has requested a 
videoconference hearing at the RO, his claims file must be 
returned to the AOJ on remand. 38 C.F.R. §§ 19.9, 20.704 
(2008).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC will ascertain from the 
Veteran if he has received any medical 
treatment that is not evidenced by the 
current record.  The RO/AMC specifically 
should make efforts to obtain any 
pertinent private medical records from the 
doctor identified in the 1992 therapy note 
submitted by the Veteran with his 
September 20, 2006 Notice of Disagreement.  
The Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO/AMC should then obtain these 
records and associate them with the claims 
folder.

2.	The RO/AMC  should then schedule the 
Veteran for a videoconference hearing 
before a Veterans Law Judge at the 
earliest opportunity pertaining to the 
matter on appeal. Notify the Veteran of 
the date, time, and location of this 
hearing.  Place a copy of the notification 
letter in the claims file.  A transcript 
of this hearing must be associated with 
the claims file.  If, for whatever reason, 
the Veteran changes his mind and withdraws 
his request for this hearing or does not 
appear for it on the date scheduled, the 
RO or AMC also should document this in the 
claims file.  

3.	The RO/AMC should take any such 
additional development action it deems 
proper with respect to the claim and 
follow any applicable regulations and 
directives implementing the provisions of 
the Veterans Claims Assistance Act of 2000 
(VCAA) as to its notice and development.

4.	Following such development, the RO/AMC 
will review and readjudicate the claim. If 
any such action does not resolve the claim 
in the Veteran's favor, the RO/AMC shall 
issue the Veteran a Supplemental Statement 
of the Case.  Thereafter, the case should 
be returned to the Board, if in order.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the efforts directed in this remand, 
as well as any other development directed by the RO, are 
necessary for a comprehensive and correct adjudication of his 
claims.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




